The Attorney                General of Texas
                                            July        8,198O
MARK WHITE
Attorney General


                   Honorable Henry Wade                          Opinion No.   MW-205
                   Dallas District Attorney
                   Sixth Floor, Records Buildiw                  Re: Mechanics of increasing   the
                   Dallas, Texas 75202                           assessment ratio to 100%.

                   Dear Mr. Wade:

                          You heve inquired about the increase to 100 percent of the assessment
                   ratio used to determine ad valorem property tax in Dallas County. You have
                   already increased the assessment ratio to 100 percent for the current tax
                   Ye=. Section 26.02 of the Property Tax Code provides that all property
                   shall be assessed at 100 percent of its appraised value as of January 1,1981.

                          You first ask whether the commissioners court must convene as a
                   Board of Equalization to adopt an order to increase the assessment ratio for
                   the 1980 tax year. This question is currently in litigation, now pending
                   before the San Antonio Court of Civil Appeals, styled Bexar County, Texas
                   v. Connell Leasim Company, No. 16461. It is the policy of this office to
                   decline to write on questions which are in litigation.   sey w--$m.~
                   General Opinion V-291 (1947); Letter Advisory No. 142 (19’77.
                   will not enswer your first question.

                          You also ask whether the public hearing and adoption process required
                   by article 7244c, V.T.C.S., must be scheduled so as to occur during a regular
                   term. Article 2354, V.T.C.S., provides that “[nlo county tax shall be levied
                   except at a regular term of the court, and when ell members of said court
                   are present.”    Article 2348, V.T.C.S., provides for regular terms of the
                   commissioners court. Article 7244c, V.T.C.S., provides that a taxing tmit
                   may not adopt a tax rate that exceeds the previous year’s rate by more than
                   three percent until it hes held a public hearing cn the proposed increase.
                   Sec. 2. This statute is applicable to counties. A tax levy is the legislative
                   act which determines that a tax shall be laid and fixes the amount. Amalmo
                   v. Carter, 212 S.W.2d 950 (Tex. Civ. App. - Beaumont 1948, wm
                   nr.e.X     has been held that an order fixing the tax rate constitutes a levy.
                   Victory v. State, 158 S.W.2d 760 (Tex. 1942). Since fixing the tax rate is a
                   necessary part of levying a tax, we believe it should be accomplished in
                   regular session as required by article 2354, V.T.C.S. However we & not
                   believe the public hearing required by article 7244c, V.T.C.S., must
                   necessarily take place in regular session, as long as the adoption of the tax
                   rate takes place in regular session within the time period following the
                   hearing which article 7244~ specifies.




                                                   P.     661
Honorable Henry Wade - Page Two        (NW-205)




                                       SUMMARY

           The tax rate for ad valorem property tax must be adopted at a
           regular term of the commissioners court. However, the hearing
           required by article 7244c, V.T.C.S., need not be held in regular
           session.




                                                  MARK      WHITE
                                                  Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINIONCOMMITTEE

C. Robert Heath, Chairman
Jon Bible
Walter Davis
Susan Garrison
Rick Gilpin
Myra McDaniel
Bruce Youngblood




                                         P.   662